COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00057-CR


JAMES HORRICE                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On January 25, 2013, as a part of a plea-bargain agreement, Appellant

James Horrice pled guilty to aggravated assault with a deadly weapon, and the

trial court sentenced him to eight years’ confinement. Also on January 25, 2013,

the trial court certified that this is a plea-bargain case and that Appellant has no

right of appeal. On February 5, 2013, Appellant filed a pro se notice of appeal.



      1
       See Tex. R. App. P. 47.4.
      On February 11, 2013, we notified Appellant and his trial counsel that the

certification indicating that Appellant has no right of appeal had been filed in this

court and that this appeal could be dismissed unless any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal

on or before February 21, 2013. See Tex. R. App. P. 25.2(d), 44.3. On February

20, 2013, Appellant filed a pro se response.

      After reviewing Appellant’s response, we do not see any ground to

continue this appeal. Rule 25.2(a)(2) limits the right of appeal in a plea-bargain

case to matters that were raised by written motion filed and ruled on before trial

or to cases in which the appellant obtained the trial court’s permission to appeal.

Tex. R. App. P. 25.2(a)(2). Here, Appellant does not challenge a pretrial ruling

on a written motion filed and ruled on before trial, and the trial court’s certification

shows that the trial court denied permission to appeal. Accordingly, we dismiss

this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 11, 2013




                                           2